Exhibit 10.3

 

CALIFORNIA PIZZA KITCHEN, INC.

 

AMENDMENT NO. 1

 

TO

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

This AMENDMENT NO. 1 (this “Amendment”) dated November 18, 2005 to that certain
Non-Qualified Stock Option Agreement (the “Agreement”) between California Pizza
Kitchen, Inc. (the “Company”) and Karen Settlemyer (“Optionee”) dated
November 2, 1999 (the “Effective Date”) is effective as of the Effective Date.

 

RECITALS

 

WHEREAS, a difference of views has arisen with regard to the “Expiration Date,”
as that term is defined in the Agreement; and

 

WHEREAS, the parties wish to resolve the difference of views in an amicable
fashion.

 

AMENDMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which the parties
hereto acknowledge, the Company and Optionee hereby agree as follows:

 

1. Amendment. Section 1.7(c) of the Agreement is hereby deleted in its entirety.
Section 1.7(d) is hereby renumbered as Section 1.7(c).

 

2. Express Changes Only. Except as modified by this Amendment, the Agreement
shall remain unchanged and shall remain in full force and effect.

 

3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California without giving effect to
principles of conflicts of laws thereof.

 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be duly
executed as of the date first written above.

 

CALIFORNIA PIZZA KITCHEN, INC.

    a Delaware corporation

By:

 

/s/ Susan M. Collyns

   

Susan M. Collyns

   

Chief Financial Officer

   

/s/ Karen Settlemyer

   

KAREN SETTLEMYER